Title: To Benjamin Franklin from [Baussay], 25 July 1777
From: Baussay, Elias de
To: Franklin, Benjamin


Monsieur
La Haye 25 Juillet 1777
J’ai apris avec plaisir que la lettre que j’ai eu l’honneur de vous ecrire le 22 may dernier vous a bien eté remise. Supposant que vous ne seré pas faché d’etre instruit a la continue de ce qui ce passe ici, et en particulier de ce qui peut etre relatif a vos Colonies, j’aurai donc l’honneur de vous dire Monsieur, que le Chevalier Yorke vient de faire auprès de cette Republique, une seconde tentative qui a baucoup de raport a la demande qu’il fit il y a quelques tems des Troupes Ecossoises qu’elle á a son service. Il a été question de lui enlever deux Regimens du Prince de Waldeck qu’elle á a sa solde a des conditions avantageuse pour elle. Le Chevalier c’est servi de cette circonstance pour insinuer a ce Prince que s’il vouloit donner ces deux Regimens a S. M. Brit. pour etre envoyés en Amerique, il jouïroit de la meme capitulation des autres Princes d’Allemagnes qui se sont pretés a ces propositions. Mais comme le Prince de Waldek a des menagemens a garder vis avis L. H. P. qui l’ont a leurs service en qualité de Lieutenant general d’Infenterie, il n’a pu accepter cette proposition, comme il auroit peut etre fait s’il avoit eté entierement independant. C’est pour quoi il a envoyé ici une personne chargée d’un memoire pour etre presenté a L. H. P. dans lequel il represente les conditions avantageuses que lui fait l’Angleterre, vis avis celles qui subsistent entre L. H. P. et lui, que cependant il aimeroit mieux que ces deux Regimens restassent au service de la Republique, ce qui pourroit avoir lieu si elle voulloit en rendre les conditions plus avantageuses. La Ville d’Amsterdam a eté d’abort d’avis qu’il falloit lui accorder sa demande, ce qui a eté suivi des autres villes et Provinces, ainsi qu’il est entierement decide Monsieur, que ces deux Regimens ne marcheront pas au service de l’Angleterre.
La Ville d’Amsterdam est entierement disposée en faveur des Anglo-Americains, c’est pour quoi elle a toujours éludé un accommodement avec l’Empereur du Maroc, parce que cette circonstance sert de vehicule a son intention, qui est de mettre la Marine de l’Etat sur un pied plus respectable qu’elle n’a eté depuis tres longtems, et en même tems de raison pour recuser toutes propositions d’augmentations de Trouppes de Terre. A quoi le Prince Stadhouder, par le conseil du Veldt Marechal Prince de Brunswic, est toujour disposé, et cela parce que la Marine, et moins encore le commerce est connu aux Allemands.
La Ville d’Amsterdam a donc fait former depuis peu quatre petitions.
La pm [première] est l’equipement de 15 vaisseaux, dont quelques uns sont déja en mer, et qui vont etre suivi des autres au premier bon vent, sous le commandement du vice Amiral Reynst, pour relever l’Escadre sous les ordres du vice Amiral Pichot.
La 2e. la construction de 24 vaisseaux, celle ci avoit passé en 1771, mais mise en oubli, et apresent mise en activité.
La 3e. L’esquipement de 20 vaisseaux, a quoi l’amiraute d’Amsterdam, avec l’aide de cette ville a d’abort fait une avance de 600 mille florins, et celle de la Meuse a l’aide de Rotterdam 300 mille, ce qu’elles continueront de faire tant que besoin sera.
La 4e. est l’aprovissionnement des Amirautés pour faciliter l’equipement des vaisseaux, et aussi la reparation de tous ceux qui peuvent etre rendu navigable.
J’ai perdu Monsieur, un bon et intime ami, qui peut etre est connu de vous. C’est Mr. Jacob Henry Chabanel, qui par les forts engagemens qu’il a a la nouvelle York c’est trouvé oblige de suspendre ces payemens le 6 de ce mois, ce qui l’a tellement affecté qu’il est mort le meme jour, je le regrette baucoup, nos liaisons approchant du demi siecle. Celle avec Mr. Daniel Crommelin est encore plus ancienne; mais n’a pas eté si intime dans ces derniers tems. J’ai l’honneur d’etre avec la plus haute consideration Monsieur, Votre tres Humble et tres obeissant serviteur
Le Connu
La Rupture entre la France & l’Angleterre est regardée comme inevitable.
